Order, Supreme *460Court, New York County (Daniel E FitzGerald, J.), entered on or about April 19, 2005, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying a downward departure from defendant’s presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). Defendant’s achievements and his good behavior after his release from prison were outweighed by the seriousness of the underlying sex crime and the fact that his point score was nearly enough for a level three adjudication. Concur—Lippman, P.J., Buckley, Gonzalez and Sweeny, JJ.